Citation Nr: 0512343	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for ulcerative colitis.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hiatal hernia.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for psychiatric disorder.

4.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for joint pains.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran is a member of the Alabama Army National Guard 
who has a verified period of active military service from 
November 1990 to August 1991 after being activated for 
participation in Operation Desert Shield/Storm in Southwest 
Asia.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in June and July 2002 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 2002, the veteran had a videoconference hearing 
at the RO with the undersigned Judge from the Board sitting 
in Washington, DC. 

The Board ordered additional development in April 2003 
regarding the veteran's claims in order to obtain VA 
treatment records.  In November 2003, the Board remanded the 
veteran's claims for action consistent with Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) as well as to obtain VA treatment records.   

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for joint pains.  The Board finds favorably on 
that issue.  The issue of entitlement to service connection 
for joint pains being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in November 1998, 
of which the veteran was notified in December 1998, denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for ulcerative colitis.    

2.  Additional evidence received since the November 1998 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for ulcerative colitis.

3.  An unappealed RO rating decision dated in September 1994, 
of which the veteran was notified in October 1994, denied the 
veteran's claim of entitlement to service connection for 
hiatal hernia.    

4.  Additional evidence received since the September 1994 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for hiatal hernia.

5.  An unappealed RO rating decision dated in November 1998, 
of which the veteran was notified in December 1998, denied 
the veteran's claim of entitlement to service connection for 
generalized anxiety with depression and posttraumatic stress 
disorder (PTSD).    

6.  Additional evidence received since the November 1998 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a psychiatric disorder.

7.  An unappealed RO rating decision dated in November 1998, 
of which the veteran was notified in December 1998, denied 
the veteran's claim for entitlement to service connection for 
joint pains.    
8.  Additional evidence received since the November 1998 
rating decision does raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for joint pains.


CONCLUSIONS OF LAW

1.  The RO's November 1998 rating decision, which denied 
reopening the veteran's claim for entitlement to service 
connection for ulcerative colitis, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

2.  As new and material evidence has not been received since 
the RO's November 1998 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for ulcerative colitis have not been met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2004); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 

3.  The RO's September 1994 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
hiatal hernia, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2004).

4.  As new and material evidence has not been received since 
the RO's September 1994 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for hiatal hernia have not been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 

5.  The RO's November 1998 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
generalized anxiety with depression and posttraumatic stress 
disorder (PTSD), is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

6.  As new and material evidence has not been received since 
the RO's November 1998 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder have not been met.  
38 U.S.C.A §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2004); 38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 

7.  The RO's November 1998 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
joint pains, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2004).

8.  As new and material evidence has been received since the 
RO's November 1998 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for joint pains have been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims 

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
definition of what constitutes new and material evidence was 
amended effective August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001).  As the claims to reopen were filed in February 2002, 
the amended regulatory definition applies.

Under 38 C.F.R. § 3.156(a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2004).

In the July 2002 rating decision on appeal, the RO noted that 
no new and material evidence had been submitted to reopen the 
veteran's previously denied claims.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

New and Material Evidence - Service Connection for Ulcerative 
Colitis

In a September 1994 rating decision, of which the veteran was 
notified by letter in October 1994, the RO denied service 
connection for ulcerative colitis.  The RO denied the 
veteran's claim as there was no evidence showing ulcerative 
colitis was incurred in or aggravated by the veteran's period 
of active military service.  The veteran petitioned to reopen 
his claim of entitlement to service connection for ulcerated 
colitis in March 1995 under the issue of entitlement to 
service connection for Persian Gulf Mystery diseases.  In an 
August 1995 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied to reopen 
the veteran's claim for entitlement to service connection for 
Persian Gulf Mystery diseases due to the veteran's failure to 
submit any additional evidence.  The veteran submitted a 
statement in August 1995 detailing his request to again 
reopen his claim.  In a November 1998 rating decision, of 
which the veteran was notified by letter in December 1998, 
the RO again denied to reopen the veteran's claim for 
entitlement to service connection for ulcerative colitis, as 
the evidence submitted by the veteran was considered 
duplicative of evidence previously considered and deemed 
merely cumulative.  

In February 2002, the veteran attempted to reopen his claim 
for entitlement to service connection for "bleeding in 
stool".  This appeal arises from the RO's continued denial 
to reopen his claim for entitlement to service connection for 
ulcerative colitis in June and July 2002 rating decisions.

In this case, evidence received after the RO's November 1998 
decision is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, lay statements from the veteran's co-workers, a 
videoconference hearing transcript, a March 2000 letter from 
the Secretary of Defense, and VA outpatient as well as 
private treatment records.  

The Board concludes that the additional, new evidence is not 
material concerning the veteran's claim for entitlement to 
service connection for ulcerative colitis.  In the November 
1998 rating decision, the RO considered the veteran's current 
diagnosis of ulcerative colitis with an onset date within a 
year of his discharge from service.  The additional evidence 
is not considered material, as there is nothing in these 
records to indicate that the veteran's claimed current 
disability of ulcerative colitis was incurred in or 
aggravated by his active military service.  The additional 
new evidence does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim for entitlement 
to service connection for ulcerative colitis.  New evidence, 
including VA outpatient as well as private treatment records, 
simply shows that the veteran continues to be treated for his 
claimed disability.  The veteran's statements as well as lay 
statements submitted by his co-workers contain the same 
assertions previously considered, including the contention 
that the veteran suffered from his current claimed disability 
during active service as well as after discharge.  This 
evidence is considered cumulative of the evidence of record 
at the time of the RO's November 1998 rating decision and 
does not raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for 
ulcerative colitis.    

As the evidence added to the record since the RO's November 
1998 rating decision is not both new and material, the 
veteran's claim for service connection for ulcerative colitis 
is not reopened.  Until the veteran meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence - Service Connection for Hiatal 
Hernia

In a September 1994 rating decision, of which the veteran was 
notified by letter in October 1994, the RO denied service 
connection for hiatal hernia.  The RO denied the veteran's 
claim as there was no evidence showing a hiatal hernia was 
incurred in or aggravated by the veteran's period of active 
military service.    

In February 2002, the veteran attempted to reopen his claim 
for entitlement to service connection for hiatal hernia.  
This appeal arises from the RO's denial to reopen his claim 
for entitlement to service connection for ulcerative colitis 
with hiatal hernia in June and July 2002 rating decisions.

In this case, evidence received after the RO's September 1994 
decision is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, lay statements from the veteran's co-workers, a 
videoconference hearing transcript, VA examination reports, 
records from the United States Armed Services Center for 
Research of Unit Records (USASCRUR), a March 2000 letter from 
the Secretary of Defense, and VA outpatient as well as 
private treatment records.  

The Board concludes that the additional, new evidence is not 
material concerning the veteran's claim for entitlement to 
service connection for hiatal hernia.  In the September 1994 
rating decision, the RO considered the veteran's current 
diagnosis of hiatal hernia with an onset date within a year 
of his discharge from service.  The additional evidence is 
not considered material, as there is nothing in these records 
to indicate that the veteran's claimed current disability of 
hiatal hernia was incurred in or aggravated by his active 
military service.  The additional new evidence does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for entitlement to service connection for 
hiatal hernia.  New evidence, including VA outpatient as well 
as private treatment records, simply shows that the veteran 
continues to be treated for symptoms of his claimed current 
disability of hiatal hernia.  This evidence is considered 
cumulative of the evidence of record at the time of the RO's 
September 1994 rating decision and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for hiatal hernia.    

As the evidence added to the record since the RO's September 
1994 rating decision is not both new and material, the 
veteran's claim for service connection for hiatal hernia is 
not reopened.  Until the veteran meets his threshold burden 
of submitting new and material evidence in order to reopen 
his claim, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence - Service Connection for 
Psychiatric Disorder

In a September 1994 rating decision, of which the veteran was 
notified by letter in October 1994, the RO denied service 
connection for a psychiatric disorder.  The RO denied the 
veteran's claim, as there was no evidence showing a 
psychiatric disorder was incurred in or aggravated by the 
veteran's period of active military service.  The veteran 
petitioned to reopen his claim of entitlement to service 
connection for a psychiatric disorder in March 1995 under the 
issue of entitlement to service connection for Persian Gulf 
Mystery diseases.  In an August 1995 rating decision, of 
which the veteran was notified by letter in the same month, 
the RO denied to reopen the veteran's claim for entitlement 
to service connection for Persian Gulf Mystery diseases due 
to the veteran's failure to submit any additional evidence.  
The veteran submitted a statement in August 1995 detailing 
his request to again reopen his claim.  In a November 1998 
rating decision, of which the veteran was notified by letter 
in December 1998, the RO denied entitlement to service 
connection for generalized anxiety with depression and PTSD, 
as the evidence of record did not establish that the veteran 
was involved in combat during service, did not establish a 
clear diagnosis of PTSD, and did not provide conclusive 
evidence of the veteran's claimed inservice stressor.  

In February 2002, the veteran attempted to reopen his claim 
for entitlement to service connection for "nerve problems".  
This appeal arises from the RO's denial to reopen his claim 
for entitlement to service connection for a nervous disorder 
in June and July 2002 rating decisions.

In this case, evidence received after the RO's November 1998 
decision is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, lay statements from the veteran's co-workers, a 
videoconference hearing transcript, a March 2000 letter from 
the Secretary of Defense, and VA outpatient as well as 
private treatment records.  

The Board concludes that the additional, new evidence is not 
material concerning the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  The RO has 
already considered the veteran's current diagnoses of anxiety 
disorder and depression in the November 1998 rating decision.  
The additional evidence is not considered material, as there 
is nothing in these records to indicate that the veteran's 
claimed current psychiatric disability was incurred in or 
aggravated by his active military service.  The additional 
new evidence does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim for entitlement 
to service connection for a psychiatric disorder.  New 
evidence, including VA outpatient as well as private 
treatment records, simply shows that the veteran continues to 
be treated for his claimed psychiatric disability.  The 
veteran's hearing testimony and his written statements as 
well as lay statements submitted by his co-workers contain 
the same assertions previously considered, including the 
contention that the veteran suffered from anxiety during 
active service and suffered from his current claimed 
psychiatric disorder after discharge.  This evidence is 
considered cumulative of the evidence of record at the time 
of the RO's November 1998 rating decision and does not raise 
a reasonable possibility of substantiating the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder.    

As the evidence added to the record since the RO's November 
1998 rating decision is not both new and material, the 
veteran's claim for service connection for a psychiatric 
disorder is not reopened.  Until the veteran meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

New and Material Evidence - Service Connection for Joint 
Pains  

In a November 1998 rating decision, of which the veteran was 
notified by letter in December 1998, the RO denied 
entitlement to service connection for joint pains, as the 
evidence of record did not establish that the veteran 
suffered from joint pains incurred in service, aggravated by 
service, or manifested to a compensable degree within the 
time period following discharge from service in Southwest 
Asia during the Persian Gulf War.  

In February 2002, the veteran attempted to reopen his claim 
for entitlement to service connection for "unexplained 
swelling of the left knee".  This appeal arises from the 
RO's denial to reopen his claim for entitlement to service 
connection for joint pains in June and July 2002 rating 
decisions.

In this case, evidence received after the RO's November 1998 
decision is considered new, as it was not previously of 
record.  The evidence received includes statements from the 
veteran, lay statements from the veteran's co-workers, a 
videoconference hearing transcript, a March 2000 letter from 
the Secretary of Defense, and VA outpatient as well as 
private treatment records including a January 2003 statement 
from the veteran's chiropractor.  

The Board concludes that the additional, new evidence is 
material concerning the veteran's claim for entitlement to 
service connection for joint pains.  The additional evidence 
is considered material, as there is evidence in the private 
treatment records as well as the January 2003 statement from 
the veteran's chiropractor to indicate that the veteran's 
joint pains may have become manifest to a compensable degree 
since his discharge from active service during the Persian 
Gulf War.  The additional new evidence does, by itself or 
when considered with previous evidence of record, relate to 
an unestablished fact necessary to substantiate the veteran's 
claim for entitlement to service connection for joint pains.  
This evidence does raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for joint pains.    

The Board finds that evidence received subsequent to the 
November 1998 rating decision, namely the private 
chiropractor's treatment records as well as his January 2003 
statement, is new and material and does serve to reopen a 
claim for entitlement to service connection for joint pains.  
In addition, the Board is remanding the veteran's claim to 
the RO and ordering additional development on the issue of 
entitlement to service connection for joint pains.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2002).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in May 2002.  
The Appeals Management Center (AMC) sent a VCAA notice letter 
to the veteran in April 2004.  In addition, the RO issued a 
statement of the case (SOC) dated in September 2002 as well 
as a supplemental statement of the case (SSOC) dated in 
November 2004, which both contained the full text of 
38 C.F.R. § 3.159.  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the issues on appeal before the 
Board including whether new and material evidence has been 
received in order to reopen claims for entitlement to service 
connection for ulcerative colitis, hiatal hernia, and a 
psychiatric disorder.  With regard to requirement (1), above, 
the Board notes that the RO sent the veteran a VCAA notice 
letter in May 2002 that informed him what was needed to 
establish entitlement to service connection as well as what 
qualifies as new and material evidence.  With regard to 
requirements (2) and (3), the RO's May 2002 letter and 
November 2004 SSOC also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the May 2002 
letter explained that VA would obtain relevant records and 
that it would also make reasonable efforts to help him obtain 
other evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  Finally, with respect to requirement (4), it does 
not appear from the record that the veteran has explicitly 
been asked to provide "any evidence in [his] possession that 
pertains to" his claims.  However, as a practical matter, 
the veteran has been amply notified of the need to provide 
such evidence.  In addition, the RO issued him a SOC in 
September 2002 and a SSOC in November 2004 that both 
contained the complete text of 38 C.F.R. § 3.159(b)(1), from 
which the Court drew the fourth notice requirement.  Given 
this correspondence, it seems untenable that the veteran 
would have refrained from submitting any other relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in May 2002.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the May 2002 letter was sent prior to 
the RO's June and July 2002 rating decisions that are the 
basis of the veteran's appeal.  As discussed above, the 
content of the notice provided to the veteran in the May 2002 
letter fully complied with the requirements of U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claims were 
readjudicated in a SSOC issued in November 2004.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the May 2002 letter from the RO, the 
April 2004 letter from the AMC, and the September 2002 SOC as 
well as the November 2004 SSOC issued by the RO.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2004 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the May 2002 RO letter, the September 2002 SOC, 
the April 2004 AMC letter, and the November 2004 SSOC.  The 
Board concludes that any defect in the notice requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in June 2003 
as well as the January 2004 SOC issued by the RO, which 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, records from USASCRUR, private treatment records, 
and VA outpatient treatment notes, as identified by the 
veteran.  In addition, the Board notes that it is not 
required provide a medical examination or opinion under 
38 C.F.R. § 3.159(c) (2004) to an individual attempting to 
reopen a finally decided claim.

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
ORDER

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
ulcerative colitis.  The appeal is denied.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for 
hiatal hernia.  The appeal is denied.

New and material evidence has not been received in order to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  The appeal is denied.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for joint pains.  To 
this extent only, the appeal is granted.


REMAND

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period effective until 
September 30, 2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1)(i) (2004). 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  Private treatment records dated 
from 1998 to 2003 as well as a January 2003 statement from 
the veteran's chiropractor indicate that the veteran's 
claimed joint pain disability may have become manifest to a 
compensable degree since his discharge from active service 
during the Persian Gulf War.  The veteran's last VA general 
medical examination was conducted in July 1996.  The Court 
has held that VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Snuffer v. Gober, 10 Vet. App. 400 
(1997).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Schedule the veteran for a VA joints 
examination to show the nature and extent 
of his current disability from joint 
pain.  The veteran served in the 
Southwest Asia Theatre of Operations 
during the Persian Gulf War from January 
1991 to July 1991.  Any necessary related 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.  After conducting 
indicated testing and reviewing the 
claims file, the examiner should offer an 
opinion as to whether the veteran's 
complaints of joint pain can be 
attributed to a known clinical diagnosis.  
A complete rationale for all opinions 
should be expressed.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.   

2.  Thereafter, readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since November 2004.  An appropriate 
period of time should be allowed for 
response.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


